   

 

 

Case 20-10343-LSS Doc5020 Filed 05/25/21 Page1of6

THN ED, 202
2021 MAY 25 AM 8: 99

CLERK
US BANKRUP TC -
DISTRICT OF DELAWSAC

 

| ra Cru, _Selhis Lc den
Bb 5 A Fant Lage

| S24. Maske ef GA floor

\hilmengtin, DE 196A
Lc

| J et hein he
papier n LL have
Aceecentack Mg AntitsiTl aA Zo.
WWM, LEUZ2,. ut LAH. Spefe—t4._.
(igh doa ctn Lhe. Fay taal

| 2an4& Awitit, Tee AtbdheLiena Atosileag.
| AcDert tla WE OCULAR hi Lalo, Sf
UZ oes Anon, GAL Kite DAA MAL fal Lh
LdpeadtreK Uy Bar Cheri.

 Lpphrd Lie met LK. ‘eas. Pe
iether foClindidasa Fn,

 
 

 

Case 20-10343-LSS Doc5020 Filed 05/25/21 Page 2 of 6

tS

ee of ee nit
ern Ponanese Aéeedn. peated me-
i fekive Lon an Cader et
[precher KR Ane Det sgt ite Dalen
ome. chiar of Her,

[Cea te pfs ee Cagle fla

iTé Lake Atty ppLe— Att gl Ltda.

 
 
  
 

hy

 

| tU_2e- Aa Ne (Cprmurnrcilisn Lee
‘jo Nome 22 Tg fowu2, ht fo

 
 

 

Case 20-10343-LSS Doc5020 Filed 05/25/21 Page 3of6

 

hen the. thee K Aiylat Zig ft aa ,
A. fA

|\Kemic. ME“ Made LMF : 7%

[A pheasant tes dae £4 toto pty

ant woukpeu’A tists 44

(Lt pag LE « hn
| Rearwed (eth LAMA, Yer
eeaas d whch S ged. Wet

    
 

 

 
 

IZ eu Hee WV Ade Jtaito—
| trate Mgt ec hrnde LE CA*Y) Lig le,

 
 

Case 20-10343-LSS Doc5020 Filed 05/25/21 Page4of6

Bhagryiuste
te Z. See

Hehe’ P Qte Tt ata eee
ES
ne eee

-

 
 

    
 
  
    
    
      

Case 20-10343-LSS Doc 5020 Filed 05/25/21 Page 5 of 6 EZ)

| ee cnrsaced taal, ee.  aaheresadt
thes LZ tim Atlh- peat Liege
Aig. De AZO Ait Ty Semafe bin

| Zend ot hee tartke LE pike Fue
eel 2 te Liege Ais, wl, Lal
oa Aide hile—in Tha:

Me. Le 44 AAEV) ,
potata ee notuaald

*

 

T

 
 
 
 
   
 

 

Case 20-10343-LSS Doc5020 Filed 05/25/21 Page 6 of 6 G)

wae Apne herpeten AD paw Keer ew

| charmagenK Lygbricne 2, Cnt Laon
Sg cat dl aiae,

i et

eee da
peter pig ge tes

seeps Sch nhs. Sa
face apie: et Ht Letlte_

 

S AnMeéz,

 

 
